Citation Nr: 1530598	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from April 28, 2011 to February 25, 2013, and in excess of 50 percent thereafter. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2001, March 2003 to September 2003, December 2003 to March 2005, and from October 2005 to September 2007.  His awards and decorations include the Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial evaluation of 10 percent effective April 28, 2011.

In an April 2015 rating decision, the RO increased the initial evaluation to 30 percent from April 28, 2011, and to 50 percent from February 25, 2013.  As less than the maximum available benefit was awarded, the appeal remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38(1993). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The adjudication of the claim for an increased rating for PTSD is set forth in the decision below.  The matter of entitlement to TDIU is addressed in the remand following the order and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, since the effective date of service connection, PTSD has been manifested by difficulty in adapting to stressful circumstances in a work setting and an inability to establish and maintain effective relationships, but without more severe symptomatology so as to result in total occupational and social impairment.

CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The appeal arises from a disagreement with the initially assigned disability rating for PTSD after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

Relevant to the duty to assist, the Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have been obtained and considered, as have lay statements by the Veteran.  In addition, VA examinations addressing the severity of the Veteran's PTSD were conducted in May 2011 and April 2015.  The reports from these examinations are adequate for adjudication as they reflect interviews with the Veteran, review of the record, and full mental health examinations that address the relevant rating criteria.  Barr v Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of the claim for increased compensation for PTSD.  Therefore, he will not be prejudiced as a result of the adjudication below.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is rated under DC 9411, and the criteria for rating such psychiatric disability are set forth in the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The effective date of an award of increased compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  The Board has summarized the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.  See generally, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran's PTSD is currently rated at 30 percent for PTSD for the period from April 28, 2011, and prior to February 25, 2013, and rated 50 percent thereafter.  

Based on the clinical findings and the Veteran's competent and credible lay statements, and in consideration of Mauerhan, the Board finds that the criteria for an initial 70 percent rating for PTSD have been met for the entirety of the period.  That is, since April 28, 2011, the effective date of the grant of service connection.

In reaching this determination, the Board notes that the Veteran has had "difficulty in adapting to stressful circumstances, including work or a worklike setting" since the April 28, 2011.  The Veteran has credibly reported that he has not been able to maintain a full time job since his return from his Iraqi service.  See December 2011 substantive appeal.  At the May 2011 VA examination, he indicated that he only worked on a part time basis as a self-employed "house-flipper," assisting family members with the restoration and resale of homes.  This evidence is also reflective of a deficiency in the area of work.

The Veteran has also described an "inability to establish and maintain effective relationships" since his return from Iraq.  He reported that he will "only go around some buddies that I have on occasion."  See December 2011 substantive appeal.  Also, the May 2011 VA examination report indicates that the Veteran was living alone and was in the process of getting a divorce from his wife.  The Veteran also endorsed anger and "significant" irritability at this examination.  This evidence is reflective of deficiencies in family relations and mood as described in the 70 percent rating criteria.

Additional evidence supporting the assignment of a 70 percent rating since the grant of service connection includes an April 2011 VA mental hygiene clinic report which includes findings such as, [the Veteran] "continues to struggle to adjust to civilian life" and [he had been] "avoiding his friends [and] Army reunions as well."  During this evaluation, the Veteran also reported struggles with anger and "increased distress in public and open places."  He also reported discord with his family and that he had attempted to establish romantic relationships with women after the dissolution of his marriage, but was "having significant trouble showing emotion and managing his anger."  Again, this evidence shows that the Veteran's PTSD caused deficiencies in the areas of family relations, thinking, and mood as described in the 70 percent rating criteria

In short, the evidence (i.e., clinical reports from regular visits to Vet Centers and VA mental hygiene and social work clinics) from as early as April and May 2011 to as recent as the April 2015 VA examination report have been reflective of the Veteran's difficulty to adapt to stressful circumstances, including in a worklike setting, and his inability to establish and maintain effective relationships.  Moreover, the lay statements of the Veteran as to his difficulty in adapting to work settings and inability to establish effective relationships since his return from Iraq are found credible and further support the assignment of a higher rating for the entire appeal period under review.  For this reason, the Board has resolved all reasonable doubt in favor of the Veteran to conclude that a 70 percent rating for PTSD is warranted from April 28, 2011, the effective date of service connection.  Gilbert, Mauerhan, supra.    

The Board has considered whether a rating higher than 70 percent is warranted, but finds that the criteria for a total (100 percent) rating under the General Rating Formula have not been met.  In this regard, the evidence does not show that the Veteran had total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The evidence shows that the Veteran has been able to maintain some relationships and has been able to work, albeit on a part time basis.  

The Board emphasizes that it has considered the applicable rating criteria, not as an exhaustive list of symptoms, but rather as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule in determining that a rating in excess of 70 percent is not for assignment.  See supra, Mauerhan.  

The Board also notes that it has carefully considered the Veteran's contentions with respect to the nature of his PTSD and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  His medical history and reported symptoms have been considered, including as presented in the clinical evidence discussed above.  The competent medical evidence offers detailed specific findings pertinent to the rating criteria and is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's PTSD.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board place greater reliance upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected PTSD.   

Because a 100 percent rating requires that there be total occupational and social impairment, the Veteran does not meet the requirements for a 100 percent schedular rating for PTSD.  38 C.F.R. § 4.130.  

Based on the totality of the evidence, the Board finds that a 70 percent evaluation, but no higher, is warranted for the entire appeal period.  At no point in time does the evidence show that the criteria for a higher rating than 70 percent are more nearly approximated.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  Throughout the appeal, the Veteran's service-connected PTSD has primarily manifested with symptoms of depression and anxiety, nightmares, panic attacks, hypervigilance, impaired sleep and concentration, irritability, some occupational impairment, and some social isolation.  These manifestations are contemplated in the applicable rating criteria.  Furthermore, in evaluating the Veteran's PTSD, all relevant symptomatology, to include those not enumerated in the rating criteria are considered.  See Mauerhan, supra.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment for mental disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily, but not exclusively, manifested by occupational and social impairment due to such symptoms as depression and anxiety, nightmares, panic attacks, hypervigilance, impaired sleep and concentration, irritability, and some social isolation.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Furthermore, although the PTSD is shown to cause some interference with employment, the schedular criteria specifically contemplate occupational impairment (even total occupational impairment) and therefore this fact does not warrant the conclusion that the Veteran's disability picture is exceptional or unusual. The cumulative record is void of any findings of interference with employment beyond that which is contemplated by the applicable schedular criteria. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

As the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his PTSD, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's PTSD is appropriately rated as a single disability.  As this matter does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and referral of the claim for extra-schedular consideration is not warranted.  


ORDER

A 70 percent rating, but no higher, for PTSD is granted, subject to regulations governing the payment of monetary awards.  


REMAND

A claim for TDIU is part of a claim for a higher rating when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the April 2015 VA examination report indicates that the Veteran is no longer able to work in his family "house flipping" business and that his employment thereafter has been limited to three to four week intervals.  The Veteran's work history as reported at this examination suggests that his employment over the course of this appeal has been "sheltered employment."  The record also contains other assertions which suggest the Veteran's PTSD precludes all but marginal employment.  A claim for TDIU has thus been raised in this case; however, additional action is required with respect to this matter.  

The TDIU claim is remanded to the RO as it has not yet been addressed. A remand will allow for the RO to provide proper notice regarding this issue and complete any additional development deemed warranted, to include a VA medical opinion on the matter, and consider the merits of the claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  Also, furnish him with a VA Form 21-8940 to enable him to file a formal application for TDIU.  

2.  Following any indicated development in connection with such a claim, adjudicate the matter of entitlement to TDIU.  If this benefit is denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


